            Case 3:20-mj-00215        Document 4       Filed 08/25/20     Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON


                                                                3:20-mj-00215
                                                     _________________________
UNITED STATES OF AMERICA,
                                                     ORDER TO SEAL COMPLAINT AND
                v.                                   ARREST WARRANT AND RELATED
                                                     MATERIALS
JESSE HERMAN BATES,

                Defendant.                           UNDER SEAL


       Based on the Motion of the government, the Court finds that an ongoing criminal

investigation may be seriously jeopardized by public disclosure at this time of the criminal

complaint-related documents associated with the above-referenced case.

       IT IS ORDERED that the Criminal Complaint, and Affidavit for Complaint and Arrest

Warrant, the Return, this Order, the underlying Motion to Seal, and any further pleadings filed in

this matter are SEALED until further order of this Court, except that the government may furnish

copies of each document to the affiant and the affiant’s investigative agency for their

investigative needs.



///



///
Order to Seal Complaint and Arrest Warrant and Related Materials                             Page 1
                                                                                     Revised March 2018
            Case 3:20-mj-00215         Document 4       Filed 08/25/20     Page 2 of 2




       IT IS FURTHER ORDERED that the government is authorized to provide copies of the

Criminal Complaint, and Affidavit for Complaint and Arrest Warrant and any further pleadings

to attorneys for any defendants in this case as part of its discovery obligations.

               25 2020
Dated: August ___,


                                               _____________________________________
                                               HONORABLE YOULEE YIM YOU
                                               United States Magistrate Judge


Presented by:

BILLY J. WILLIAMS
United States Attorney

/s/ Craig J. Gabriel
CRAIG J. GABRIEL, OSB #012571
Assistant United States Attorney




Order to Seal Complaint and Arrest Warrant and Related Materials                         Page 2
